DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-12 are pending and are currently examined.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “PI3K γ6” or “PI13K”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	As such, the metes and bounds of the claims could not be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. 
 “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date”. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
The instant claims are drawn to a method of treatment of triple negative breast cancer, comprising administering a PI3K inhibitor against PI3K delta and/or PI3K gamma, a PD-1 inhibitor, and performing radiotherapy.
The specification discloses a method of treatment using one PI3K γδ inhibitor (duvelisib), and an undisclosed PD-1 inhibitor. However,  the claims encompass the use of any PI3Kγ or PI3Kδ, and any PD-1 inhibitor, at any dosage. The instant disclosure, including the claims fail to disclose a representative number of species falling within the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
Further with regard to the method of treatment, the specification describes that: “…radiotherapy used electron beam, and 24 Gy in total was irradiated in 3 fractions, once per 2 days or 3 days (Monday, Wednesday and Friday), for 1 week (8 Gy×3). The PD-1 blockade and the PI3K γ 6 (sic) inhibitor (duvelisib) were administered by injection at doses of 10 mg/kg and 4 mg/kg, respectively, 6 times in total, once per 2 days or 3 days (Monday, Wednesday and Friday), over 2 weeks in total. On the day where the radiotherapy and drug administration overlapped, the drug was administered after confirming that the mice recovered from anesthesia in 4 hours after radiotherapy.” ([0086]). 
However, the claims do not indicate any dosage of the reagents and any regimen of administration. Applicant also claims, without any support, a weight ratio of 9:1 to 1:9 between the PI3K inhibitor the PD-1 “blockade”. 
Given these considerations, one of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera or that Applicant was in possession of the full scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dovedi et al. (WO2015193352) in view of Sai et al. (PI3K inhibition reduces mammary tumor growth and facilitates antitumor immunity and anti-PD-1
responses. Clin Cancer Res., 23, 3371–84, 2016- cited by Applicant) and Jang et al. (Radiosensitization with combined use of olaparib and PI-103 in triple-negative breast cancer. BMC Cancer 15, 89, 2015-cited by Applicant) and in further view of Shayan et al. (Adaptive resistance to anti-PD1 therapy by Tim-3 upregulation is mediated by the
PI3K-Akt pathway in head and neck cancer. Oncoimmunology, 6, e1261779, 2017- cited by Applicant).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are drawn to a method of treatment of triple negative breast cancer, comprising administering a PI3K inhibitor against PI3K delta and/or PI3K gamma, a PD-1 inhibitor, and performing radiotherapy. The PD-1 inhibitor may be pembrolizumab or nivolumab. The radiotherapy is performed at a dose of 8 to 12 Gy in 1 to 5 times fractions (Fx), at an irradiation interval of 1 to 3 days. The tumor volume is reduced to ¼th of the tumor volume in controls and the number of CD8+ cells is increased 2-100 times when compared to controls. also, the method of treatment increases the ratio of M1 tumor-associated macrophages (M1 TAM) with respect to control.
Dovedi et al. teaches a method of treating cancer in a patient comprising:
a. administering at least one dose of radiation therapy; and
b. administering at least one PD-1 antagonist, on the same day as a dose of radiation therapy or up to and including 4 days later. The PD-1 antagonist may be an antibody. The radiation therapy is fractionated radiation therapy comprising from 2 to 7 fractions in sequential days or 3 times a week ([008]-[011]).  The anti-PD-1 may be pembrolizumab, nivolumab, BMS-936558, AMP-224, or MPDL3280A ([013]). The method is used for treatment of triple negative breast cancer ([050]). The reference also disclosed that blockade of PD-1 enhances the therapeutic efficacy of radiation therapy (p.25). The antibody was administered 3qw for up to 3 weeks at a dose of 10 mg/kg ([054]). The treatment induced a higher number of CD8+ cells in treated subjects as opposed to non-treated ones ([063]).
The reference does not use PI3 kinase inhibitors in the method and does not address the effect of the treatment on CD8+ cells and the tumor-associated macrophages.
Sai et al. teaches that PI3K inhibition slows tumor growth, enhances antitumor immunity, and heightens susceptibility to immune checkpoint inhibitors especially for triple negative breast cancer. PI3 kinase has an important role in metastatic breast cancer (PI3Kα,β in tumor growth and PI3Kγδ in immune cell function). PI3K activity facilitates tumor growth and restrains tumor immune surveillance. These activities could be partially suppressed by BKM120 (a pan PI3K inhibitor) or by genetic deletion of PI3Kγ in the host. Treatment with therapeutic doses of both BKM120 and antibody to PD-1 resulted in consistent inhibition of tumor growth compared with either agent alone (abstract). The reference uses MMTV-PyMT mammary tumor cells  and 4T1 (as is the instant Application) tumor cells as mouse xenografts for the study. Both BKM120 and genetic deletion of PI3Kγ inhibited mammary tumor growth and metastasis. BMK120 and anti-PD-1 treatment of mice bearing breast tumors results in alteration of immune cells in the tumor microenvironment and results in greater inhibition of tumors.  Also, the combined treatment induced a higher number of CD8+ cells (at least 2x) in treated subjects as opposed to non-treated ones (p. 3377; fig.4). In addition, it is disclosed that  blockade of PI3Kγ reprograms tumor-associated macrophages toward a Th1 program to enhance CD8+T-cell– mediated suppression of tumor growth and metastasis (p.3882). Thus, the increased Th1 TAMs would obviously mean a lowering of Th2 TAMS.
Jang et al. disclosed that using PI-103 (a PI3K inhibitor with similar  nM IC50  for PI3Kγδ as the claimed duvelisib)  enhanced radiation-induced cell death in triple negative MDA-MB-435S and MDA-MB-231-BR cells and xenografts. Triple negative BC patients have high incidences of locoregional relapse and distant metastasis, and radiation therapy targets both locoregional control and treatment of distant recurrences such as brain metastasis or other oligometastasis. Targeting of the PI3K signaling pathway is a feasible approach to enhance effects of radiation in TNBC (abstract).
Shayan et al. teaches that Programmed Death 1 (PD-1) blockade of human HNSCC  tumor infiltrating leukocytes (TILs) lead to T cell Ig and mucin domain-3 protein (Tim-3) (another immune checkpoint receptor) upregulation, supporting a circuit of
compensatory signaling and potentially permitting escape from anti-PD-1 blockade in the tumor microenvironment. This increased Tim-3-mediated escape of exhausted TIL from PD-1 inhibition that was mediated by phospho-inositol-3 kinase (PI3K)/Akt complex downstream of TCR signaling but not cytokine-mediated pathways (abstract). During PD-1 blockade, TIL upregulate Tim-3 in a PI3K/Akt dependent manner and this effect would lessen the effectiveness of enhancement of immunotherapy. By inhibiting the PI3K activity with PI3Kγδ inhibitors the upregulation of TIM-3 is greatly retarded (fig. 6).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined the teachings of Dovedi et al., Sai et al. and Jang et al. at treat TNBC with a reasonable expectation of success. This is because Dovedi et al. obtained good results by combining the radiation therapy with PD-1 blockade. On the other hand,  both Sai et al. and Jang et al. treated TNBC with PI3K inhibitors and anti-PD-1 antibodies. The motivation to combine the references is offered by Shayan et al. which indicated that, in order to conduct an efficient immunotherapeutic treatment with PD-1 inhibitors, one has to suppress the upregulation of another checkpoint inhibitor with a PI3K inhibitor.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dovedi et al. in view of Sai et al. , Jang et al.  and Shayan et al. (all cited previously) in further view of Ma et al. (Discovery of novel quinazolinone derivatives as high potent and selective PI3Kδ and PI3Kδγ inhibitors. European Journal of Medicinal Chemistry 151, 9-17, 2018).
The claim adds the limitation that the PI3K inhibitor is selected from duvelisib, tenalisib and idelalisib.
The teachings of Dovedi et al., Sai et al. , Jang et al.  and Shayan et al. are silent regarding the use of duvelisib, tenalisib and idelalisib.
Ma et al. disclose the duvelisib is one of the  representative PI3Kδ inhibitors.
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used duvelisib for treatment of TNBC in accordance to the teachings of Dovedi et al., Sai et al. , Jang et al.  and Shayan et al., with a reasonable expectation of success. This is because duvelisib was disclosed as a representative PI3Kδ inhibitor by Ma et al. and a person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647